Where one is indebted to another on an open account in excess of $200, and gives two checks for a part thereof, which are credited on the account, an action against him by the creditor for less than $200 to recover the full amount of the balance of the open account will lie, and is within the jurisdiction of the justice's court (Acts 1941, p. 119), even though another action has been filed to recover on the checks which had been dishonored. "Debts which in the aggregate amount to more than justice's court jurisdiction may be divided into liquidated demands, so as to bring them each within such jurisdiction." Code § 24-1002. Justices' courts have jurisdiction of suits on distinct evidences of debt although they are given for one and the same debt or consideration. Code, § 24-1003. Parris v. Hightower, 76 Ga. 631;  Savannah Real Estate c. Co. v. Silverberg, 108 Ga. 281
(33 S.E. 908). The facts do not bring the case within the rule against splitting a cause of action for the purpose of conferring jurisdiction. The court did not err in overruling the certiorari.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                          DECIDED JUNE 7, 1944.